                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

GLOBAL INTERACTIVE MEDIA, INC.,


                             Plaintiff,                                  ORDER
       v.
                                                                       18-cv-597-wmc
TITAN TV, INC. and
BROADCAST INTERACTIVE
MEDIA, LLC,
                   Defendants.


       The court is in receipt of defendant Titan TV's motion to dismiss (dkt. #15) largely

based on representations about an Asset Purchase Agreement that defendant has failed to

provide to either the plaintiff or the court. That said, the complaint leaves much to be

desired with regards to the basis for either defendant’s liability in light of the fact that:

(1) Broadcast Interactive Media, LLC may be defunct (see 17-cv-26 dkt. ##10, 16); and

(2) Titan TV’s possible infringement liability may be limited to four months, and even

then, just on one of the three asserted patents, unless successor liability applies.

       Given all of that, it appears that this case may benefit from early resolution of all,

or at least some, of the claims under Federal Rule of Civil Procedure 12(d). Accordingly,

IT IS ORDERED that:

       1) Defendant Titan TV may have until Tuesday, November 27, 2018, to file a
          motion for summary judgement consistent with the court's attached summary
          judgment procedures, including proposed findings of fact and supporting
          evidentiary materials, as to what, if any, claims against it are moot by virtue of
          Broadcast Interactive Media having gone out of business or barred by a lack of
          successor liability.

       2) Plaintiff may have until December 18, 2018, to respond, consistent with those
          same procedures.
3) Defendant Titan TV may have until January 2, 2019, to file a reply, also in
   accordance with the court’s summary judgment procedures.

4) The parties are directed to meet and confer promptly as to a protective order
   and are to cooperate in expedited discovery consistent with this schedule on the
   two issues noted (Broadcast Interactive Media’s possible dissolution and transfer
   of assets/liability, if any, to Titan TV).

5) Regarding these same issues, defendant Titan TV shall comply with its Rule
   26(a) disclosure obligations within 14 days. Plaintiff shall do the same within
   21 days.

6) As to all other matters in litigation, the parties are obligated to make complete
   Rule 26(a) disclosures by the deadline set forth in Federal Rule of Civil
   Procedure 26 or as otherwise established by the court at the preliminary pretrial
   conference on November 29.

Entered this 2nd day of November, 2018.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     2
